Examiner’s Comments
1.	This office action is in response to the amendment received on 9/14/2018.
	Claims 1-13 have been canceled by applicant.
	Claims 14-27 are pending and have been examined on the merits, and now allowed.
Continued Examination Under 37 CFR 1.114
2.	A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 12/14/2020 has been entered.
 
Information Disclosure Statement
3.	The information disclosure statement (IDS) submitted on 12/14/2020 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement has been considered by the examiner.

Reasons for Allowance
4.	The following is an examiner’s statement of reasons for allowance:  
With respect to claim14, applicant's amendment now places the application in condition for allowance over the prior art of record.
The art of record considered as a whole, lone or in combination, neither anticipates nor renders obvious a pneumatic nailer, and a force-transmitting device configured to transmit forces from the manually- operated trigger and the contact sensor to a control pin of a control valve which must be actuated for triggering a driving process, wherein the control valve triggers the driving trigger when the contact sensor is actuated, wherein the pneumatic nailer can be operated in a contact triggering mode and in a single triggering mode. wherein in the contact triggering mode, the force-transmitting device is in a contact triggering position and the2 of 13L.S. Patent App. No. 16 309,510DatC Submitted. March 29, 2021Docket No. 61I09PC1'L S-29: 3096711 USO1 Response to Office Action dated October 30. 2020control valve is actuated by the force-transmitting device no matter in which order the manually-operated trigger and the contact sensor are actuated, wherein in the single triggering mode, the control valve is actuated by the force-transmitting device only if the contact sensor is actuated before the manually-operated trigger; and a switching device having a control piston guided in a control cylinder comprising a control volume. wherein the control is configured to move between a first position assigned to the single triggering mode and a second position assigned to the contact triggering mode configured to move between the first position and, wherein in the contact triggering position, manually-operated trigger is actuated as a result of the actuation of the contact sensor, wherein when a driving process is triggered, the control valve changes a pressure in the control volume which causes the switching device control piston to move into the second position, wherein the control piston is configured to move or hold the force-transmitting device in the contact triggering position,3 of 13L.S. Patent App. No. 16 309,510DatC Submitted. March 29, 2021Docket No. 61009PC 1L S-29: 3096711 USO1 Response to Office Action dated Octoer 30. 2020wherein the control piston is guided in a control cylinder comprising a control volume, 
The prior art of record discloses sensor and force transmitting device but does not disclose the control valve is actuated by the force-transmitting device only if the contact sensor is actuated before the manually-operated trigger. 
It is the Examiner’s opinion that it would not have been obvious to one skilled in the art to modify the prior art to arrive at applicant’s invention.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
5.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to NATHANIEL C. CHUKWURAH whose telephone number is (571)272-4457.  The examiner can normally be reached on M-F & T-F 6-3:30 IFP.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hemant Desai can be reached on 571-272-4458.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/NATHANIEL C CHUKWURAH/Primary Examiner, Art Unit 3731                                                                                                                                                                                                        
4/8/2021